                                             Case 5:19-cv-02936-BLF Document 94 Filed 11/20/20 Page 1 of 7




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MAZEN ARAKJI,                                      Case No. 19-cv-02936-BLF
                                   8                      Plaintiff,
                                                                                            ORDER DENYING PLAINTIFF’S
                                   9                v.                                      MOTION FOR SUMMARY
                                                                                            JUDGMENT
                                  10     MICROCHIP TECHNOLOGY, INC.,,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Plaintiff Mazen Arakji’s motion for summary judgment in this action

                                  14   arising from Defendant Microchip Technology, Inc.’s (“Microchip”) failure to hire Arakji for a

                                  15   senior firmware engineer position. Mot., ECF 89. Arakji alleges that Microchip did not hire him

                                  16   because of his national origin, religion, and disability. See generally First Am. Compl. (“FAC”),

                                  17   ECF 22. No hearing was set for this motion, which constitutes Plaintiff’s one motion for summary

                                  18   judgment that the Court allows per side in the life of the case. See Standing Order for Civil Cases §

                                  19   VI.A. Because there are disputed issues of material fact as to pretext, Arakji’s motion is DENIED.

                                  20           I.        BACKGROUND

                                  21           Arakji is a 38-year-old male, who for “[M]uslim religious purposes,” wears a long beard.

                                  22   FAC ¶ 1. Arakji also has a “very obvious musculoskeletal disability which limits [his] ability to grip

                                  23   and lift heavy objects.” Id. Arakji’s “national origin is Lebanese, which is an Arab country in the

                                  24   Middle East” and has “Arabic ancestry and ethnic characteristics.” Id. Arakji’s first name “Mazen”

                                  25   is “known to be an Arabic name” and his surname “Arakji” is “known to be a [M]uslim surname.”

                                  26   Id.

                                  27           Arakji holds a Bachelor of Science in Electrical and Computer Engineering and a Master of

                                  28   Science in Computer Engineering from the University of Colorado, Boulder. FAC ¶ 2. Arakji has
                                             Case 5:19-cv-02936-BLF Document 94 Filed 11/20/20 Page 2 of 7




                                   1   earned various certifications in his field. Id. ¶ 3-4. Arakji worked at Sun Microsystems (now Oracle),

                                   2   where he was promoted within 6 months and was accepted into the “selective Sun Engineering

                                   3   Enrichment & Development (SEED) program” on the technical tract—designed for individuals with

                                   4   a high potential to excel. Id. ¶ 5. He received a letter from a previous employer commending his

                                   5   performance and contributions. Id. Recently, Arakji developed three Android and two iOS

                                   6   applications. Id. Arakji also developed a “novel RTOS architecture for which he has a patent

                                   7   pending.” Id.

                                   8            Arakji applied for “several Firmware Engineer positions at Microsemi1 between January and

                                   9   April of 2017.” FAC ¶¶ 20, 21. On April 14, 2017, Arakji applied for the “Senior Firmware Design

                                  10   Engineer Position (requisition number 5244) . . . on the Microsemi careers website.” Id. ¶ 23. The

                                  11   requirements for the position as stated in the online job posting on the Microsemi website are as

                                  12   follows:
Northern District of California
 United States District Court




                                  13                •   Bachelors with 5 years of experience or Master with 3 years’ experience.

                                  14                •   Strong C-programming skills and product development experience.

                                  15                •   Strong background in Software methodology and full-cycle development (design,

                                  16                    implementation, testing, and debugging).

                                  17                •   Must possess the ability to approach problems systematically.

                                  18                •   Must be able to interpret specification and standard documents well.

                                  19                •   Excellent written and oral communication skills.

                                  20   Id. ¶ 24. Arakji claims that he not only meets and exceeds the requirements but that he has focused

                                  21   on “embedded systems and firmware” throughout both his academic and professional careers. Id.

                                  22   ¶¶ 25,33.

                                  23            Arakji “was contacted by Srinivas Yelisetti, the hiring manager from Microsemi, in regards

                                  24   to [his] application and was asked to participate in a phone interview.” FAC ¶ 26. After “a positive

                                  25   experience,” Arakji was contacted by Donna Vespe, a Senior Talent Acquisition Partner, and “was

                                  26   offered an invitation for an onsite interview[.]” Id. Arakji describes this interview as “another

                                  27

                                  28   1
                                           Microsemi was later acquired by Microchip.
                                                                                         2
                                             Case 5:19-cv-02936-BLF Document 94 Filed 11/20/20 Page 3 of 7




                                   1   positive experience.” Id. ¶ 28. Nonetheless, Arakji was rejected for the job by the Microsemi career

                                   2   website, which stated “Thank you for your interest in Senior Firmware Design Engineer – 5244. It

                                   3   has been determined that your background is not a match for the requirements set for in the position.

                                   4   We wish you the best in your career search.” Id.; Yelisetti Decl., ECF 91 ¶ 30; ECF 89, Exh. A,

                                   5   Item 1.

                                   6             Arakji claims that “the set of possible reasons the Defendant has for denying [him]

                                   7   employment is limited” to the information that he provided through the online job application and

                                   8   what Microchip learned about Arakji by meeting with him in person during the onsite interview,

                                   9   including: Arakji’s first name (and thus his Arab ancestry by deduction), Arakji’s last name (and

                                  10   thus his religion by deduction), Arakji’s long beard (and thus his religiousness by deduction),

                                  11   Arakji’s disability, and Arakji’s qualifications. FAC ¶ 32.

                                  12             Based on these experiences, Arakji claims that Microchip violated Cal. Gov’t Code Section
Northern District of California
 United States District Court




                                  13   12940 by denying him employment due to his religious creed, national origin, ancestry, or disability.

                                  14   FAC ¶ 37. Arakji alleges that Microchip “intentionally wanted to deny [him] an opportunity for

                                  15   employment despite the fact that [he is] qualified.” Id. ¶ 35. According to Arakji, “Defendant

                                  16   discriminated because the Defendant is revolted by people of [his] religion, national origin, ancestry,

                                  17   ethnic characteristics and disability, and especially those with a combination of all of the above.”

                                  18   Id.

                                  19             II.    LEGAL STANDARD

                                  20             Summary judgment is not warranted if a material fact exists for trial. See Warren v. City of

                                  21   Carlsbad, 58 F.3d 439, 441 (9th Cir. 1995). The underlying facts are viewed in the light most

                                  22   favorable to the party opposing the motion. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

                                  23   475 U.S. 574, 587 (1986). “Summary judgment will not lie if ... the evidence is such that a

                                  24   reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

                                  25   477 U.S. 242, 248 (1986). The party moving for summary judgment has the burden to show initially

                                  26   the absence of a genuine issue concerning any material fact. See Adickes v. S.H. Kress & Co., 398

                                  27   U.S. 144, 159 (1970).

                                  28             Where the moving party will have the burden of proof on an issue at trial, the movant must
                                                                                          3
                                           Case 5:19-cv-02936-BLF Document 94 Filed 11/20/20 Page 4 of 7




                                   1   affirmatively demonstrate that no reasonable trier of fact could find other than for the movant.

                                   2   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). Where the non-moving party

                                   3   will have the burden of proof on an issue at trial, the movant may prevail by presenting evidence

                                   4   that negates an essential element of the non-moving party's claim or by merely pointing out that

                                   5   there is an absence of evidence to support an essential element of the non-moving party's claim. See

                                   6   James River Ins. Co. v. Schenk, P.C., 523 F.3d 915, 923 (9th Cir. 2008); Soremekun, 509 F.3d at

                                   7   984; Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1105–06 (9th Cir. 2000). If a

                                   8   moving party fails to carry its burden of production, then “the non-moving party has no obligation

                                   9   to produce anything, even if the non-moving party would have the ultimate burden of persuasion.”

                                  10   Nissan Fire, 210 F.3d at 1102–03.

                                  11          Once the moving party has met its initial burden, the burden shifts to the nonmoving party

                                  12   to establish the existence of an element essential to that party's case, and on which that party will
Northern District of California
 United States District Court




                                  13   bear the burden of proof at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). To

                                  14   discharge this burden, the nonmoving party cannot rely on its pleadings, but instead must have

                                  15   evidence showing that there is a genuine issue for trial. See id. at 324. In considering a motion for

                                  16   summary judgment, however, “the court must draw all reasonable inferences in favor of the

                                  17   nonmoving party, and it may not make credibility determinations or weigh the evidence.” Anderson,

                                  18   477 U.S. at 250-51.

                                  19          III.    DISCUSSION

                                  20          Arakji alleges discrimination on the basis of national origin, religion, and disability in

                                  21   violation of California's Fair Employment and Housing Act (“FEHA”). See First Am. Compl.

                                  22   (“FAC”) ¶¶ 22-37. The same legal principles that guide a court in a Title VII dispute apply with

                                  23   equal force to Arakji's FEHA claim. See Metoyer v. Chassman, 504 F.3d 919, 941 (9th Cir. 2007).

                                  24   Thus, in analyzing Defendants' motion for summary judgment, the Court applies the burden-shifting

                                  25   framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). At the first step

                                  26   of McDonnell Douglas, the plaintiff must establish a prima facie case of discrimination or

                                  27   retaliation. If the plaintiff makes out her prima facie case of either discrimination or retaliation, the

                                  28   burden then “shifts to the defendant to articulate a legitimate, nondiscriminatory reason for its
                                                                                          4
                                           Case 5:19-cv-02936-BLF Document 94 Filed 11/20/20 Page 5 of 7




                                   1   allegedly discriminatory [or retaliatory] conduct.” Vasquez v. County of Los Angeles, 349 F.3d 634,

                                   2   640 (9th Cir. 2003). Finally, at the third step of McDonnell Douglas, if the employer articulates a

                                   3   legitimate reason for its action, “the presumption of discrimination drops out of the picture, and the

                                   4   plaintiff may defeat summary judgment by satisfying the usual standard of proof required ... under

                                   5   Fed. R. Civ. P. 56(c).” Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006)

                                   6   (citations and internal quotation marks omitted).

                                   7          1. Evidentiary Dispute

                                   8          To support his motion, Arakji proffers various documents, photographs and videos. See ECF

                                   9   89-1. Arakji stored this evidence on a cloud hard drive and presented the Court with hyperlinks with

                                  10   which to access the information. Microchip objects to the evidence on multiple grounds. See Oppo.,

                                  11   ECF 90 at 6-8. Because Arakji’s motion fails to make headway even with the support of his uniquely

                                  12   formatted evidence, the Court assumes, without deciding, that Arakji’s evidentiary offerings are
Northern District of California
 United States District Court




                                  13   admissible for the purposes of this motion. The Court stresses that it is not making an ultimate

                                  14   determination about the admissibility of Arakji’s evidence. Microchip may re-raise its objections

                                  15   where appropriate.

                                  16          2. Prima Facie

                                  17          To establish a prima facie case of discrimination, the plaintiff must show that: (1) she

                                  18   belongs to a protected class; (2) she was qualified for the position; (3) she was subject to an adverse

                                  19   employment action; and (4) similarly situated individuals outside her protected class were treated

                                  20   more favorably. See Chaung v. Univ. of Cal. Davis, Bd. of Trustees, 225 F.3d 1115, 1123 (9th Cir.

                                  21   2000). Under the McDonnell Douglas framework, “[t]he requisite degree of proof necessary to

                                  22   establish a prima facie case for Title VII ... on summary judgment is minimal and does not even

                                  23   need to rise to the level of a preponderance of the evidence.” Wallis v. J.R. Simplot Co., 26 F.3d

                                  24   885, 889 (9th Cir. 1994) (citation omitted).

                                  25          At the prima facie stage, the amount of evidence relating to competence that Arakji must

                                  26   produce is “very little.” Peterson v. Hewlett-Packard Co., 358 F.3d 599, 603 (9th Cir. 2004)

                                  27   (quotation omitted). Arakji has met this low bar. There is no dispute that Arakji has proffered

                                  28   evidence that he is a member of more than one protected class based on his national origin, religion
                                                                                           5
                                           Case 5:19-cv-02936-BLF Document 94 Filed 11/20/20 Page 6 of 7




                                   1   and disability. See ECF 89, Exh. A, Items 35-38. There is also no dispute that Arakji experienced

                                   2   an adverse employment action when he was denied a job by Microchip. See ECF 89, Exh. A, Item

                                   3   1. And Arakji forwards evidence that illustrates he was qualified on paper for Senior Firmware

                                   4   Design Engineer Position (requisition number 5244). See, e.g., ECF 89, Exh. A, Items 4.1

                                   5   (transcript), 5 (diplomas), 6 (transcript), 7 (transcript), 8 (embedded systems engineering

                                   6   certificate), 11 (Coursera certifications), 13 (edX certification), 14 (Java certifications), 22-23

                                   7   (employment offers), 27 (same). As for the fourth factor, there is evidence in the record that

                                   8   Microchip continued to seek other applicants for the position, ultimately hiring one in October 2017.

                                   9   See ECF 89, Exh. A, Item 1; Yelisetti Decl. ¶ 29 (“When this position was not filled after three

                                  10   months it closed automatically . . . I directed that the position be re-posted. It took us many months

                                  11   of effort but eventually we hired an engineer and filled the position in October 2017.”); see also

                                  12   ECF 42 (order granting in part motion for reconsideration).
Northern District of California
 United States District Court




                                  13           3. Legitimate, Non-Discriminatory Rationale

                                  14           Once a prima facie case is established, the employer must “articulate” a legitimate reason

                                  15   for the employment decision that was made. McDonnell Douglas, 411 U.S. at 802. To “articulate”

                                  16   means to produce evidence. See Rodriguez v. Gen. Motors Corp., 904 F.2d 531, 533 (9th Cir. 1990).

                                  17           Microchip has adduced substantial evidence in support of its contention that Arakji was not

                                  18   hired because he lacked the technical skills, experience, or background required for Engineer

                                  19   Position 5244. The declarations and exhibits proffered by Microchip establish that the interviewers

                                  20   believed Arakji lacked sufficient skills or experience in C-programming, debugging, and embedded

                                  21   software. See Yelisetti Decl. ¶¶ 16, 21-22, 24-25; Miller Decl., ECF 92, Exh. A (email from Vespe

                                  22   stating that Arakji’s “C-programming skills are not strong” and that he did not have “enough

                                  23   embedded debugging, troubleshooting experience”). None of the four Microchip employees who

                                  24   interviewed Arakji gave him a favorable hiring recommendation. Yelisetti Decl. ¶¶ 21-22, 24-25.

                                  25   Yelisetti reported that her adverse recommendation was predicated on Arakji’s professional

                                  26   qualifications, not his national origin, religion, or disability. See Yelisetti Decl. ¶ 26. Yelisetti further

                                  27   reported that no interviewer referenced Arakji’s national origin, religion, or disability in discussing

                                  28   his candidacy. There can be no doubt that Microchip has articulated, and supported with evidence,
                                                                                            6
                                           Case 5:19-cv-02936-BLF Document 94 Filed 11/20/20 Page 7 of 7




                                   1   its contention that Arakji was not offered employment on account of his national origin, religion

                                   2   and disability.

                                   3          4. Pretext

                                   4          Because Microchip has articulated a legitimate reason for its decision not to hire Arakji,

                                   5   Arakji must “offer specific and significantly probative evidence that the employer's alleged purpose

                                   6   [was] a pretext for discrimination.” Schuler v. Chronicle Broadcasting Co., 793 F.2d 1010, 1011

                                   7   (9th Cir. 1986). Arakji can prove pretext “(1) indirectly, by showing that the employer's proffered

                                   8   explanation is ‘unworthy of credence’ because it is internally inconsistent or otherwise not

                                   9   believable, or (2) directly, by showing that unlawful discrimination more likely motivated the

                                  10   employer.” Raad v. Fairbanks North Star Borough School Dist., 323 F.3d 1185, 1194 (9th Cir.

                                  11   2003) (quotation omitted). Microchip has submitted substantial evidence of non-discriminatory

                                  12   reasons for not hiring Arakji, see Section III.3, while Arakji has submitted modest evidence of
Northern District of California
 United States District Court




                                  13   pretext, see Mot. ¶¶ 8-57 (describing qualifications), 65-70 (explaining pretext). The Court declines

                                  14   to decide whether Arakji’s evidence of pretext is sufficient to meet his ultimate burden, but rather

                                  15   concludes that, at this point in the litigation, there are disputed issues of material fact and Arakji

                                  16   bears the burden of proof on the issue of pretext.

                                  17          IV.        ORDER

                                  18          Because there are genuine issues of material fact as to whether Microchip’s stated reason

                                  19   for Arakji’s termination is pretextual, summary judgment is DENIED.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 19, 2020

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                            7
